Name: Commission Regulation (EEC) No 3208/85 of 15 November 1985 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: organisation of teaching;  teaching;  agricultural policy;  processed agricultural produce;  executive power and public service
 Date Published: nan

 No L 303/ 10 Official Journal of the European Communities 16. 11 . 85 COMMISSION REGULATION (EEC) No 3208/85 of 15 November 1985 amending Regulation (EEC) No 2167/85 laying down detailed rules for the supply of milk and certain milk products to schoolchildren Article 7 ( 1 ), containing all the information referred to in paragraph 3 above, including the name of the supplier for the period of validity of the voucher and, where appropriate, the number of the only account which will be debited in order to pay for the products delivered,  without prejudice to Article 7 (2), aid shall be granted either on presentation of a receipt for the quantities actually delivered, drawn up by the applicant as defined in Article 7 ( 1 ), or on the basis of a report drawn up by the competent authorities following checks carried out before the final payment of the aid, stating that the conditions laid down for the payment thereof have been met or, if the Member State gives an authorization to that effect, on presentation of a statement of account for the supplier's account into which are paid, to the exclusion of all other transactions, the sums which are debited from the account referred to in the first indent in respect of the quantities delivered.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1298/85 (2), and in particular Article 26 (4) thereof, Whereas Commission Regulation (EEC) No 2167/83 (3), as last amended by Regulation (EEC) No 1716/85 (4), lays down detailed rules for the supply of milk and certain milk products to schoolchildren ; whereas under Article 6 (5) the supplier may apply for and be granted aid on presentation of a receipt for the quantities actually delivered ; whereas having to draw up such a receipt makes it difficult to operate the scheme in certain Member States ; whereas suppliers should therefore be allowed to apply for the aid on a different basis ; Whereas experience has shown that it is advisable to allow an advance payment to be made, on the basis of the quantities delivered, provided security has been lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : 2. Article 7 (2) is replaced by the following : '2. Application for aid must be made on a standard form as laid down by the competent authority of the Member State and must include the following :  the quantities distributed by product category,  where the provisions of the second subparagraph of paragraph 1 are applied, the name and address of the school, group, association or local authority concerned,  the price paid and the corresponding amount of aid. The application may also include the name or address of the suppliers . The amounts must be substantiated by invoices kept at the disposal of the inspection authorities. Such invoices must show separately the prices for each of the products supplied as listed in the Annex and must be receipted or accompanied by proof of payment.' Article 1 Regulation (EEC) No 2167/83 is hereby amended as follows : 1 . Article 6 (5) is replaced by the following : '5 . Where the second subparagraph of Article 4 ( 1 ) applies :  the voucher shall be issued to the supplier only on presentation to the competent authority of a docu ­ ment drawn up by the applicant as defined in 3 . The following subparagraph is added to Article 7 (4) : 'Where the second subparagraph of paragraph 1 is applied, the competent authority shall be authorized to pay the advance referred to in the preceding subpara ­ graph at the request of the supplier on the basis of the (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5 . 0 OJ No L 206, 30 . 7 . 1983, p. 75 . {*) OJ No L 165, 22. 6 . 1985, p. 6 . 16 . 11 . 85 Official Journal of the European Communities No L 303/ 11 (c) On 1 October of each year, of the solution adopted on the basis of the second indent of Article 6 (5).' quantities delivered, without requiring presentation of the supporting documents specified in Article 6 (5). In such cases the supplier shall , within one month of the payment of the advance, present to the competent authority the supporting documents required for the final payment of the aid, unless that authority is also the authority which draws up the report referred to in the second indent of Article 6 (5). The payment referred to above shall take place not later than six months after the application is lodged.' 4 . In Article 1 0 (2), the following point (c) is added : Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1985 . For the Commission Frans ANDRIESSEN Vice-President